Case 3:20-cv-00201-RNC Document 43 Filed 02/26/20 Page 1 of 2

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF CONNECTICUT
SELINA SOULE, ET AL. CIVIL ACTION NO.
Plaintiffs 3:20-CV-00201 (RNC)
V |
CONNECTICUT ASSOCIATION FEBRUARY 26, 2020
OF SCHOOLS, INC., ET AL. i
Defendants

MOTION TO REMAND
Pursuant to Fed. R. Civ. P. 24(a)} and (b), the Commission on Human Rights and
Opportunities (“Commission”) hereby moves that the Court grant it permission to
intervene as a defendant. A memorandum of law accompanies this motion as required by
Local Rule 7(a)(1). As set forth in more detail therein, the Commission satisfies the criteria
for intervention as of right and by permission.
Wherefore, the Commission respectfully requests that the Court grant this motion.

COMMISSION ON HUMAN RIGHTS
AND OPPORTUNITIES

By: /s/ Michael E. Roberts
Michael E. Roberts [ct30824]
Human Rights Attorney
Commission on Human Rights & Opportunities
450 Columbus Blvd., Ste. 2, Hartford CT 06103
Tel: (860) 541-4715 | Fax: (860) 246-5265
Email: michael.e.roberts@ct.gov

ORAL ARGUMENT NOT REQUESTED
Case 3:20-cv-00201-RNC Document 43 Filed 02/26/20 Page 2 of 2

CERTIFICATION

Electronic service will be made through CM/ECF transmission notice to:

Attorney Elizabeth Mott Smith
Attorney Johanna G. Zelman
Ford Harrison, LLP

185 Asylum St., Ste. 610
Hartford, CT 06103
esmith@fordharrison.com
jzelman@fordharrison.com

Attorney David S. Monastersky
Howd & Ludorf, LLC

65 Wethersfield Ave.

Hartford, CT 06114-1190
dmonastersky@hi-law.com

Attorney Peter J. Murphy
Attorney Linda L. Yoder
Shipman & Goodwin, LLP
One Constitution Plaza
Hartford, CT 06103
pjmurphy@goodwin.com
lyoder@goodwin.com

Attorney Dan Barrett

American Civil Liberties Union — CT
765 Asylum Ave., 1st Fl.

Hartford, CT 06105
dbarrett@acluct.org

Attorney Howard M. Wood, III
Phelon, Fitzgerald & Wood

773 Main St., Manchester, CT 06040
howard.wood@pfwlaw.com

Attorney Kristen Waggoner
Attorney Christiana M. Holcomb
Alliance Defending Freedom
440 First St. NW, Ste. 600
Washington, DC 20001
kwaggoner@adflega!.org
cholcomb@adflegal.org

Attorney Jeff Shafer

Attorney Roger Greenwocd Brooks
Alliance Defending Freedom

15100 N. 90th St., Scottsdale, AZ 85260
jshafer@adflegal.org
rbrooks@adflegal.org

Service will be made by first class mail to:
Danbury Public Schools Board of Education
§3 Beaver Brook Rd, Danbury, CT 06810

/s/ Michael E. Roberts
Michael E. Roberts [ct30824]
